



Exhibit 10.3
 
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
28, 2017, by and between Cobalt Boats, LLC, a Delaware limited liability company
(the “Company”), and William Paxson St. Clair, Jr., an individual (“Executive”).
RECITALS:
A.  The Company, Malibu Boats, LLC, a Delaware limited liability company
(“Malibu Boats”), and certain other parties thereto have entered into a Unit
Purchase Agreement dated as of the date hereof (the “Unit Purchase Agreement”)
that provides for the acquisition of the Company by Malibu Boats.
B.  Subject to and effective upon the closing of the transactions contemplated
by the Unit Purchase Agreement (the “Closing”), the Company desires that
Executive be employed by the Company to carry out the duties and
responsibilities described below, all on the terms and conditions hereinafter
set forth.
C.  Subject to and effective upon the Closing, Executive desires to accept such
employment on such terms and conditions.
D.  This  Agreement shall govern the employment relationship between Executive
and the Company from and after the Closing, and supersedes and negates all
previous negotiations and agreements with respect to such relationship.
E.   If the transactions contemplated by the Unit Purchase Agreement fail to
close for any reason, or if the Unit Purchase Agreement terminates for any
reason without the transactions contemplated thereby closing, this Agreement
shall automatically terminate and be of no force and effect.
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:
1.
EMPLOYMENT.  The Company hereby agrees to employ Executive as President of the
Company for the Period of Employment (as such term is defined in Section 2)
according to the terms and conditions set forth herein.  Executive shall report
directly to the Chief Executive Officer of Malibu Boats.  Executive shall
perform such duties and have such level of authority and responsibility as is
usual and customary for such position, plus any additional duties as may
reasonably be assigned from time to time, including but not limited to providing
services as an officer or director to one or more of the Company’s subsidiaries
or affiliates (and the compensation for such services shall be covered
exclusively by Sections 3 through 5 of this Agreement).  Executive hereby
accepts such employment and agrees to devote Executive’s full business time,
energy and best efforts to the performance of  Executive’s duties for the
Company.  Executive shall be subject to and comply with the Company’s policies,
procedures and approval practices, as generally in effect from time-to-time.

2.EMPLOYMENT RELATIONSHIP.  The “Period of Employment” under this Agreement
shall be the period of two years commencing on the date of the Closing and
ending on the second anniversary of the date of the Closing.  Subject to the
terms of Section 5 of this Agreement, Executive shall be





--------------------------------------------------------------------------------





employed on an at-will basis and Executive’s employment with the Company may be
terminated by Executive or the Company at any time, with or without Cause, and
with or without advance notice.
3.COMPENSATION.
a.Base Salary.  During the Period of Employment, the Company agrees to pay
Executive a base salary of Four Hundred Thousand dollars ($400,000) per annum,
less standard deductions and authorized withholdings (the “Salary”).  The Salary
shall be paid in accordance with the Company’s standard payroll practices.
b.Bonus.  During the Period of Employment, Executive shall be entitled to earn
an annual performance-based bonus (“Annual Bonus”).  In addition to Salary,
during each fiscal year of the Period of Employment, Executive will be eligible
to earn a target annual cash bonus based on the Bonus Program in effect for that
model year, if and only if Executive, the Company and its subsidiaries and
affiliates achieve the performance criteria specified by the Board or the
Compensation Committee (if there is one) of Malibu Boats, Inc. for such year, as
determined by the Board or such Compensation Committee (if there is one) in its
sole discretion.  To earn any Annual Bonus, Executive must be continuously and
actively employed through the end of the applicable fiscal year and the date
that bonuses are normally paid to the Company’s executives and key employees. 
Each Annual Bonus earned by Executive, if any, will be due and payable following
the Company’s receipt of its audited financial statements for the fiscal year
with respect to which such bonus has been earned (and in any event, by the end
of the calendar year in which such fiscal year ends).  Any Annual Bonus paid to
Executive shall be subject to applicable deductions and withholdings.
4.BENEFITS.
a.Benefits.  In addition to (but without duplication of) Salary and any bonuses
payable to Executive pursuant to Section 3, Executive shall be entitled to
participate at his sole discretion in all of the Company’s employee benefit
programs for which employees of the Company are generally eligible, subject to
the terms, conditions and eligibility requirements of such plans and benefits.
b.Vacation.  Executive will be entitled to accrue vacation time, in an amount
and subject to accrual limits, in accordance with the Company’s policies and
practices for employees of the Company.  Executive shall schedule and take
vacation at the mutual convenience of the Executive and the Company.
c.Business Expenses.  During the Period of Employment, the Company shall
reimburse Executive in the calendar year in which they are incurred for all
reasonable out-of-pocket business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
d.Boat.  During the Period of Employment, the Company at its cost shall provide
Executive a boat of a quality consistent with the Company’s practices and made
available to other executives of the Company by the CEO and/or CFO of Malibu
Boats, that will be owned by the Company.  Insurance will be maintained and paid
by the Company.  Executive shall be entitled to reimbursement for the cost of
all maintenance costs associated with Executive’s use of the boat.  Executive
will be responsible for all fuel costs associated with Executive’s use of the
boat.  Executive may use such boat for business and personal purposes. 
Executive may not exchange





--------------------------------------------------------------------------------





such boat for a different boat owned by the Company until the second anniversary
of the date of the Closing.
e.Auto. During the Period of Employment, the Company will pay or reimburse
expenses associated with the Executive’s use of an automobile. Expenses included
will be all fuel, maintenance and repair costs.
1.
TERMINATION.  Notwithstanding anything in this Agreement to the contrary,
Executive’s employment may be terminated as follows:

a.Death.  Upon the death of Executive, Executive’s employment with the Company
shall terminate and the Company shall not be obligated to make any further
payments to Executive hereunder, except amounts due as Salary, any unpaid Annual
Bonus earned pursuant to Section 3(b) and accrued but unused vacation earned at
the time of Executive’s termination of employment, and reimbursement for any
documented expenses incurred prior to Executive’s termination of employment in
accordance with Section 5 hereof (collectively, the “Accrued Obligations”).
b.Disability.  In the event that the Company reasonably determines in good faith
that Executive is unable to perform the essential functions of his employment
with the Company, even with reasonable accommodation that does not impose an
undue hardship on the Company, for more than ninety (90) days in any rolling
one-year period (“Disability”), unless a longer period is required by applicable
federal or state law, in which case that longer period would apply, the Company
shall have the right to terminate Executive’s employment, and the Company shall
not be obligated to make any further payments to Executive hereunder, except for
the Accrued Obligations.  Executive expressly agrees that the Company shall have
the right to permanently replace Executive in the event he is terminated due to
a Disability.
c.Termination for Cause.  The Company may terminate Executive’s employment at
any time immediately upon written notice to Executive for Cause.
(1)  For purposes of this Agreement, “Cause” shall mean any of the following
occurring during Executive’s employment hereunder: (a) a knowing, intentional or
reckless act or omission that constitutes theft, forgery, fraud, material
dishonesty, misappropriation, breach of fiduciary duty or duty of loyalty, or
embezzlement by Executive against the Company or any of its parent, subsidiary
or affiliated entities; (b) Executive’s conviction, or plea of guilty or nolo
contendere, of a felony or any other crime involving moral turpitude;
(c) Executive knowingly or intentionally causing the Company’s financial
statements to fail to materially comply with generally accepted accounting
principles, or Executive’s unlawful use (including being under the influence) or
possession of any illegal drug or narcotic while on Company premises or while
performing Executive’s duties and responsibilities hereunder; (d) Executive’s
willful refusal to comply with the lawful requests made of Executive by the
Company, which (if reasonably susceptible of cure), is not fully cured within
five (5) days after Executive receives written notice from the Company detailing
Executive’s willful refusal; (e) gross negligence of Executive in the
performance of his job duties, which (if reasonably susceptible of cure), is not
fully cured within 30 days after Executive receives written notice from the
Company detailing Executive’s gross negligence; (f) a material violation by
Executive of one or more Company policies, which (if reasonably susceptible of
cure), is not fully cured within 30 days after Executive receives written notice
from the Company detailing Executive’s violation(s) of Company policy; and/or
(g) a material breach by Executive of this Agreement or any other agreement with
the Company, which (if reasonably susceptible of cure), is not fully cured
within 30 days after Executive receives written notice from the





--------------------------------------------------------------------------------





Company detailing Executive’s breach of this Agreement and/or any other
agreement with the Company.
(2)  In the event that the Company terminates Executive’s employment for Cause,
the Company shall not be obligated to make any further payments to Executive
hereunder, except for the Accrued Obligations.
a.
Termination Without Cause.

(1)  By Executive.  Except as set forth in this Agreement, Executive may
voluntarily resign from his employment with the Company at any time, and for any
reason or no reason, with or without cause, after giving thirty (30) days’ prior
written notice to the Company.  In the event of a voluntary resignation, the
Company may elect at its sole discretion to make the resignation of employment
effective at any time prior to the expiration of the 30-day notice period and,
upon the effective date of such resignation, the Company shall not be obligated
to make any further payments to Executive hereunder, except for the Accrued
Obligations.
(2)  By Company.  Notwithstanding any other provision in this Agreement, the
Company shall have the right to terminate Executive’s employment at any time,
for any reason or no reason, immediately upon written notice to Executive.  If
the Company terminates Executive’s employment pursuant to this Section 5(d)(2)
without Cause, the Company shall pay to Executive the Accrued Obligations.  In
addition, if the Company terminates Executive’s employment without Cause,
subject to Executive signing (and not revoking) a complete and general release
of any and all claims in favor of the Company and its affiliates in a form and
substance satisfactory to the Company (the “Release”) within twenty-one (21)
days (or such longer period as may be required by applicable law to obtain a
complete and general release of claims) (the “Release Execution Deadline”) after
the Company provides the form of Release to the Executive, upon a termination of
Executive’s employment by the Company without Cause, Executive shall continue to
receive his Salary through the end of the Period of Employment (the “Severance
Payments”).  Such Release shall be in substantially the same form as attached as
Exhibit A hereto, which shall be subject to necessary changes to comply with
changes in applicable law to obtain a valid and complete general release of
claims.  Executive’s right to receive and retain any of the Severance Payments
is contingent upon Executive’s compliance with his continuing obligations to the
Company under the terms of this Agreement and the Release.  The Company shall
pay the Severance Payments to Executive in substantially equal installments
through the end of the Period of Employment in accordance with the Company’s
standard payroll policies then in effect, provided that the first installment
shall be payable on (or within ten (10) days following) the sixtieth (60th) day
following the date of Executive’s termination of employment with the Company and
shall include all amounts that would have otherwise been paid in accordance with
the Company’s standard payroll policies from the date of Executive’s termination
of employment through such payment date.
b.Resignation. Upon any termination of Executive’s employment with the Company,
Executive agrees to resign, on the date of Executive’s termination of
employment, as an officer and director of the Company and any affiliate of the
Company, and as a fiduciary of any benefit plan of the Company or any affiliate
of the Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company or any affiliate, to confirm such
resignation.





--------------------------------------------------------------------------------





1.
NONSOLICITATION/NONDISPARAGEMENT.  During the Period of Employment and for a
period thereafter of three (3) years, the Participant shall not, directly or
indirectly:

a.solicit, induce or encourage any employee of the Company or any of its
affiliates or subsidiaries to terminate their employment with the Company or any
of its affiliates or subsidiaries;
b.make any defamatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or subsidiaries, or Executive’s employment.
2.INVENTIONS ASSIGNMENT AND CONFIDENTIAL INFORMATION.
a.Inventions.  The Company shall own all right, title, and interest to all
ideas, concepts, know-how, techniques, processes, methods, inventions,
discoveries, developments, innovations, and improvements developed or created by
Executive, either solely or jointly with others, both prior to and during the
Period of Employment that: (i) are reasonably related to the Company’s or any of
its affiliates’ or subsidiaries’ business; (ii) involve the Company’s or any of
its affiliates’ or subsidiaries’ actual or demonstrably anticipated research or
development; (iii) result from any work performed by Executive for the Company
or any of its affiliates or subsidiaries, whether during or prior to the
commencement of the Period of Employment; or (iv) incorporate any of the
Confidential Information (as defined below) (collectively, “Inventions”). 
Executive shall immediately and confidentially communicate a description of any
Inventions to the Company and to no other party at any time, and if the Company
so desires, Executive shall execute all documents and instruments and do all
things as may be requested by the Company in order to forever vest all right,
title and interest in such Inventions solely in the Company and to obtain such
letters of patent, copyrights, registrations or other protections as the Company
may, from time to time, desire.  In addition, Executive hereby assigns to the
Company all right, title and interest of Executive in and to any present
Inventions made, devised, created, invented or discovered, in whole or in part,
by Executive.
b.Confidential Information.  During the term of this Agreement and at all times
thereafter, Executive shall hold inviolate and keep secret all non-public
documents, materials, knowledge or other confidential business or technical
information of any nature whatsoever that the Company or any of its affiliates
or subsidiaries  has maintained as confidential and that has been disclosed to
or developed by him or to which he had access as a result of his employment with
the Company or any of its affiliates or subsidiaries, whether during or prior to
the commencement of the Period of Employment (hereinafter referred to as
“Confidential Information”).  Such Confidential Information shall include
non-public technical and business information, including, but not limited to,
inventions, research and development, engineering, products, designs,
manufacture, methods, systems, improvements, trade secrets, formulas, processes,
marketing, merchandising, selling, licensing, servicing, pricing, investors,
personnel information (including skills, compensation, experience and
performance), customer lists and preferences, records, financial information,
manuals and/or business plans and strategies.  Executive agrees that all
Confidential Information shall remain the sole and absolute property of the
Company, unless such information is or becomes publicly available or disclosed
by lawful means.  During the term of this Agreement, Executive shall not use,
disclose, disseminate, publish, reproduce or otherwise make available such
Confidential Information to any person, firm, corporation or other entity,
except for the purpose of performing services on behalf of the Company.  Upon
the termination of Executive’s employment with the Company for any reason,
Executive shall (i) not use, disclose, disseminate, publish, reproduce or
otherwise make available such Confidential Information to any person, firm,





--------------------------------------------------------------------------------





corporation or other entity, unless such information is or becomes publicly
available or disclosed by lawful means; (ii) return to the Company all property
that belongs to or is owned by the Company (including any computer, cell phone,
personal digital assistant, keys, security cards, etc.); and (iii) return to the
Company all documents, records, compositions, articles, devices, equipment,
electronic storage devices and other items that disclose or embody Confidential
Information, including all copies or specimens thereof (including electronic
copies), whether prepared by him or by others, unless such information is or
becomes publicly available or disclosed by lawful means. 
c.Whistleblower Protections.  Notwithstanding Section 7(b) and Section 6(b) or
any other provision of this Agreement, (1) Executive may truthfully respond to a
lawful and valid subpoena or other legal process, but, subject to clauses
(2)-(5) below, shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist the Company and such counsel in resisting or otherwise responding to such
process, (2) nothing in this Agreement or otherwise limits Executive’s ability
to communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”) or any other federal, state or
local governmental agency or commission (“Government Agency”) regarding possible
legal violations, without disclosure to the Company, (3) the Company may not
retaliate against Executive for any of these foregoing activities, (4) nothing
in this Agreement or otherwise requires Executive to waive any monetary award or
other payment that Executive might become entitled to from the SEC or any other
Government Agency, or (5) nothing in this Agreement precludes Executive from
filing a charge of discrimination with the Equal Employment Opportunity
Commission or a like charge or complaint with a state or local fair employment
practice agency; provided, however, the Executive shall not be entitled to
receive a monetary award or any other form of personal relief from the Company
in connection with any such charge or complaint that Executive files or that is
filed on Executive’s behalf (clauses (1)-(5) collectively, the “Whistleblower
Protections”).
 
1.
ADDITIONAL ACKNOWLEDGMENTS.  Executive acknowledges that the provisions of
Sections 6, 7 and this Section 8 are in consideration of Executive’s employment
with the Company and other good and valuable consideration as set forth in this
Agreement.  In addition, Executive agrees and acknowledges that the restrictions
contained in Sections 6, 7 and this Section 8 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Executive’s
ability to earn a living.  In addition, Executive acknowledges (x) that the
business of the Company and its affiliates will be conducted throughout the
United States and its territories and beyond, (y) notwithstanding the state of
organization or principal office of the Company or any of its affiliates or
facilities, or any of their respective executives or employees (including
Executive), it is expected that the Company and its affiliates will have
business activities and have valuable business relationships within its industry
throughout the United States and its territories and beyond, and (z) as part of
Executive’s responsibilities, Executive will be traveling throughout the United
States and other jurisdictions where the Company and its affiliates conduct
business during the Period of Employment in furtherance of the Company’s
business relationships.  Executive agrees and acknowledges that the potential
harm to the Company and its affiliates of the non-enforcement of any provision
of Sections 6, 7 and this Section 8 outweighs any potential harm to Executive of
its enforcement by injunction or otherwise.  Executive acknowledges that he has
carefully read this Agreement and either consulted with legal counsel of
Executive’s choosing






--------------------------------------------------------------------------------





regarding its contents or knowingly and voluntarily waived the opportunity to do
so, has given careful consideration to the restraints imposed upon Executive by
this Agreement and is in full accord as to their necessity for the reasonable
and proper protection of confidential and proprietary information of the Company
and its affiliates now existing or to be developed in the future.  Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, duration and
geographical area.
2.SPECIFIC PERFORMANCE.  In the event of the breach or a threatened breach by
Executive of any of the provisions of Sections 6, 7 or 8, the Company and its
affiliates and subsidiaries would suffer irreparable harm and Executive
acknowledges that money damages would not be a sufficient remedy and, in
addition and supplementary to other rights and remedies existing in its favor
whether under this Agreement or under any other agreement, the Company shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security). 
In addition, in the event of an alleged breach or violation by Executive of
Section 6, the nonsolicit period, shall be tolled until such breach or violation
has been duly cured.
3.LITIGATION/AUDIT COOPERATION.  Executive agrees that following the termination
of his employment for any reason, for a period of twelve (12) months he shall
reasonably cooperate at mutually convenient times and locations in connection
with the defense of, or prosecution by, the Company or any of its affiliates
with respect to any threatened or pending litigation or in any investigation or
proceeding by any Government Agency or body that relates to any events or
actions which occurred during the term of Executive’s employment with, or
service to, the Company or any of its affiliates or subsidiaries, whether during
or prior to the commencement of the Period of Employment.  The Company shall
reimburse Executive for reasonable expenses incurred by Executive in connection
with such cooperation.  Executive shall be compensated for his time at a
mutually agreed upon rate for any services other than the provision of
information to the Company or its counsel and/or testifying as a witness, which
he shall undertake without any compensation up to a maximum obligation of 120
hours.
4.WAIVER OF BREACH.  The waiver of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.  Each
and every right, remedy and power hereby granted to any party or allowed it by
law shall be cumulative and not exclusive of any other.
5.SEVERABILITY.  If any of the provisions of this Agreement or the application
thereof to any party under any circumstances is adjudicated to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement or the application thereof.
6.ENTIRE AGREEMENT.  This Agreement, along with any related documents referenced
herein, constitutes the entire agreement between the parties with respect to the
subject matter hereof and, subject to the Closing, supersedes and completely and
irrevocably terminates any and all other previous or contemporaneous
communications, representations, understandings, agreements, negotiations and
discussions, either oral or written, between the parties with respect to the
subject matter hereof.  The parties acknowledge and agree that there are no
written or oral agreements, understandings, or representations, directly or
indirectly related to this Agreement or the employment, compensation or benefits
of Executive that are not set forth herein.  By executing this Agreement,
Executive represents and warrants to the Company that Executive is not subject
to any agreement with any current or former employer or consultancy relationship
that would prohibit Executive’s acceptance of and performance of his duties and
responsibilities under the terms of this Agreement or as contemplated in the
future during Executive’s employment with the Company.  Executive agrees that he
shall not share any confidential or proprietary information of any prior
employer (other than a subsidiary or affiliate of the Company) or consultancy or
individual with the Company or the Company’s employees.





--------------------------------------------------------------------------------





7.AMENDMENT OF AGREEMENT.  This Agreement may be altered or amended in any of
its provisions only by a written agreement signed by each of the parties hereto.
8.SUCCESSORS.  The Agreement shall inure to the benefit of and be binding on the
Company and its successors and assigns, as well as Executive and his estate. 
Executive may not assign or delegate, in whole or in part, his duties or
obligations under this Agreement.  This Agreement may be transferred and
assigned by the Company to any successor of the Company by acquisition, merger,
reorganization, amalgamation, asset sale or otherwise.  Upon any assignment of
this Agreement by the Company, all obligations of the Company shall terminate,
Executive shall become employed by the assignee in accordance with the terms of
this Agreement and the term “Company” as used in this Agreement shall include
only such assignee.
9.RIGHTS CUMULATIVE.  The Company’s rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights.
10.COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
11.CONSTRUCTION.  Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.
12.VOLUNTARY COUNSEL.  Executive agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has been advised to seek legal counsel prior to
entering into this Agreement and has had ample opportunity to do so.
13.GOVERNING LAW.  This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Tennessee
(without giving effect to principles of conflicts of laws).
14.SECTION 409A.
a.The intent of the parties is that payments and benefits under this Agreement
be exempt from or comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith.  In no event whatsoever shall the
Company or any of its subsidiaries or affiliates be liable for any additional
tax, interest or penalty that may be imposed on Executive by Code Section 409A
or damages for failing to comply with Code Section 409A.
b.To the extent necessary to comply with Code Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “termination of the Employment Period” or like
terms shall mean “separation from service.”
c.All expenses or other reimbursements under this Agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive (provided that if any such
reimbursements constitute taxable income to Executive, such





--------------------------------------------------------------------------------





reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.  All expenses or other reimbursements under this
Agreement are not subject to liquidation or exchange for another benefit.
d.For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
e.Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within fifteen (15)
days following the Termination Date”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
15.ARBITRATION.
a.In exchange for the benefits of the speedy, economical and impartial dispute
resolution procedure of arbitration, the Company and Executive, with the advice
and consent of their selected counsel, choose to forego their right to
resolution of their disputes in a court of law by a judge or jury, and instead
elect to treat their disputes, if any, pursuant to the Federal Arbitration Act.
b.Executive and the Company agree that any and all claims or controversies
whatsoever brought by Executive or the Company, arising out of or relating to
this Agreement or Executive’s employment with the Company, will be settled by
final and binding arbitration in Knoxville, Tennessee or such other location as
may be mutually agreed by parties in accordance with the Employment Arbitration
Rules and Procedures of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) then in effect.  This includes all claims whether arising in tort or
contract and whether arising under statute or common law.  Such claims may
include, but are not limited to, those relating to this Agreement, wrongful
termination, retaliation, harassment, or any statutory claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, or
similar Federal or state statutes.  In addition, any claims arising out of the
public policy of Tennessee, any claims of wrongful termination, employment
discrimination, retaliation, or harassment of any kind, as well as any claim
related to the termination or non-renewal of this Agreement shall be arbitrated
under the terms of this Agreement.  The obligation to arbitrate such claims will
survive the termination of this Agreement.  To the extent permitted by law, the
hearing and all filings and other proceedings shall be treated in a private and
confidential manner by the arbitrator and all parties and representatives, and
shall not be disclosed except as necessary for any related judicial proceedings.
c.The arbitration will be conducted before an arbitrator to be mutually agreed
upon by the parties from JAMS’ panel of arbitrators.  In the event that the
parties are unable to mutually agree upon the arbitrator, JAMS shall provide a
slate of five arbitrators with experience in employment law and each party shall
have the opportunity to strike two names and rank the remaining arbitrators in
order of preference.  JAMS shall then select the highest ranked arbitrator to
preside over the arbitration.  If JAMS is unable to provide an arbitrator who
has experience in employment law, the parties may jointly or separately petition
the court for appointment of an arbitrator with such experience.  The arbitrator
will have jurisdiction to determine the arbitrability of any claim.  The
arbitrator shall have the authority to grant all monetary or equitable relief
(including, without limitation, injunctive relief, ancillary costs and fees, and
punitive damages) available under state and Federal law.  Judgment on any award
rendered by the arbitrator may be entered and enforced





--------------------------------------------------------------------------------





by any court having jurisdiction thereof.  In addition to any other relief
awarded, the prevailing party in any arbitration or court action covered by this
Agreement, as determined by the arbitrator or court in a final judgment or
decree, shall be entitled to recover costs, expenses, and reasonable attorneys’
fees to the extent permitted by law.





--------------------------------------------------------------------------------







 IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
COBALT BOATS, LLC
 
 
By: /s/ William J. Wallisch
 
 
Name: William Wallisch
 
 
Title: Chief Financial Officer
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ William Paxson St. Clair, Jr.
 
 
William Paxson St. Clair, Jr.
 
 
 



 





--------------------------------------------------------------------------------







EXHIBIT A
SETTLEMENT AND GENERAL RELEASE AGREEMENT
THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
effective as of the ___________ day of _____ , 20___ , by and between William
Paxson St. Clair, Jr. (“Executive”) and Cobalt Boats, LLC. (the “Company”)
(hereinafter sometimes collectively referred to as the “Parties”).  In
consideration of the mutual promises and covenants contained in this Agreement,
Executive and the Company contract and agree as follows:
1.
BENEFITS.

a.General.  The Company promises that I will receive the benefits set forth in
the employment agreement entered into with the Company effective as of_____,
20___ (the “Employment Agreement”), if any, after I execute and return this
Agreement to the Company as provided in Section 4.  I acknowledge that the
Company is not otherwise required to provide me such benefits until such
conditions have been met.
b.Sufficiency of Consideration.  I acknowledge and agree that the benefits to be
provided under the terms of the Agreement are sufficient consideration for
Executive’s promises set out herein and are made in confidence and in settlement
of any disputed claims for which the Company has asserted factual and
affirmative defenses and denies same in the entirety.
c.Payment.  If the requirements of the Employment Agreement and this Agreement
are met, in accordance with their terms, the Company will provide payment in an
amount equal to $_____, minus any applicable taxes and withholding, payable as
provided in Section 5(d)(2) of the Employment Agreement.
d.Taxes.  I acknowledge that I have had the opportunity to receive, and to the
extent desired, have received independent professional advice from my own tax
advisor with respect to the tax consequences of entering into this Agreement.  I
acknowledge and agree that the Company has made no representations regarding the
tax consequences of any amounts paid pursuant to this Agreement.  I agree that I
will be solely and ultimately responsible for paying any federal, state or other
taxes that I may owe as a result of payments made pursuant to this Agreement. 
In addition, I agree to hold the Company harmless from, and to indemnify the
Company for, any claims, demands, taxes, deficiencies, fines, penalties, levies,
assessments, executions, judgments, interest, costs, or any recoveries by any
governmental agency against the Company for any amounts claimed due on account
of this Agreement as a result of improper allocations or my failure to report
and/or pay taxes as legally required.
1.
COMPLETE RELEASE.

a.General.  In exchange for the Company’s promises contained in this Agreement,
I, on behalf of myself and all my heirs, successors, and assigns, agree to
irrevocably and unconditionally release any and all Claims I may now have
against the Company and other parties as set forth in this Section 2.
b.Released Parties.  The “Released Parties” are the Company, all related
companies, partnerships, subsidiaries, predecessors, and assigns, their parents
and subsidiaries, or joint ventures, and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all of its
past and present employees, officers, directors, stockholders, owners,
representatives, assigns,





--------------------------------------------------------------------------------





attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection.
c.Claims Released.  I understand and agree that I am releasing all known and
unknown claims, promises, causes of action, grievances, or similar rights of any
type that I may have against any Released Party related to my employment with
the Company under any Tennessee or Kansas law, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement and
Income Security Act of 1974, and all other federal, state, or local laws or
regulations prohibiting employment discrimination or retaliation or protecting
employee rights as well as claims for other tortious or unlawful conduct (the
“Claims”).  I am not, however, releasing any claim that relates to: (i) my right
to enforce this Agreement; (ii) my right, if any, to claim government-provided
unemployment benefits; or (iii) any rights or claims which may arise or accrue
after I sign this Agreement. 
d.Whistleblower Protections.  The Whistleblower Protections (as defined in the
Employment Agreement) shall apply equally to this Agreement, and all of the
provisions of this Agreement are subject to the Whistleblower Protections.
e.Knowing and Voluntary.  I represent and agree that I have thoroughly
considered all aspects of this Agreement, that I have had the opportunity to
discuss this matter with my attorney, that I have read carefully and understand
fully all of the provisions of this Agreement and that I am entering into this
Agreement voluntarily.  I further understand that the Company is relying on this
and all other representations that I have made herein.
2.PROMISES.
a.Pursuit of Released Claims.  Except as specifically identified above, I have
not filed or caused to be filed any lawsuit, complaint, or charge with respect
to any Claim this Agreement purports to waive, and I promise never to file or
prosecute a lawsuit or complaint based on such Claims. 
b.Ownership of Claims.  I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.
c.Nonadmission of Liability.  I agree that this Agreement is not an admission of
guilt or wrongdoing by any Released Party and I acknowledge that the Released
Parties deny that they have engaged in wrongdoing of any kind or nature.
d.No Further Employment or Benefits.  I agree that my employment with the
Company has ended, and that I forever waive and relinquish any and all claims,
rights, or interests in reinstatement or future employment that I might have in
the future with the Company or its successors, predecessors, parents,
subsidiaries, and related or affiliated entities.
e.Confidentiality.  I agree that I have not and will not disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement to anyone other than a member of my immediate family, attorney, or
other professional advisor and, even as to such a person, only if the person
agrees to honor this confidentiality requirement.  Such a person’s violation of
this confidentiality requirement will be treated as a violation of this
Agreement by me.  This subsection does not prohibit my disclosure of the terms,
amount, or existence of this Agreement to the extent necessary legally to
enforce this Agreement, nor does it prohibit disclosures to the extent otherwise
legally required.  I acknowledge that the Company would be irreparably harmed if
this subsection were violated.  I agree that if asked





--------------------------------------------------------------------------------





about the status of my claims against the Company, I will agree to reply, if at
all, by saying only that all such claims have been resolved and the underlying
action dismissed.
3.
REVIEW AND REVOCATION.

I acknowledge and understand that I have twenty-one (21) days to review and
consider this Agreement before signing it.  No discussions about, or changes to,
this Agreement will restart the running of said twenty-one (21) day period.  I
understand that I may use as much of this twenty-one (21) day period as I wish
prior to signing and that I may revoke this Agreement within seven (7) days of
signing it.  Revocation can be made by delivering a written notice of revocation
to _______________, Malibu Boats, Inc., 5075 Kimberly Way, Loudon, TN 3774.  For
this revocation to be effective, written notice must be received no later than
the close of business on the seventh day after I sign this Agreement.  If I
revoke this Agreement, it shall not be effective or enforceable and I will not
receive the benefits described herein nor shall I or the Company be bound by any
representations, releases or agreements made herein.
1.
MISCELLANEOUS.

a.Entire Agreement.  This, in conjunction with the Employment Agreement, is the
entire agreement between the Company and me, and such agreement supersedes and
renders void any prior agreements I may have with the Company or its affiliates
pertaining to the subject matter hereof.  This Agreement may not be modified or
canceled in any manner except by a writing signed by both an authorized Company
official and me.  I acknowledge that the Company has made no representations or
promises to me, other than those in the Employment Agreement and this
Agreement.  If any provision in this Agreement is found to be unenforceable, all
other provisions will remain fully enforceable.  I agree to sign any documents
and take other action that is necessary in the future to implement this
Agreement.
b.Successors.  This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.
c.Interpretation.  This Agreement shall be construed as a whole according to its
fair meaning.  It shall not be construed strictly for or against any Released
Party or me.  Unless the context indicates otherwise, the singular or plural
number shall be deemed to include the other Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Agreement.  This Agreement shall be governed by the laws of the State of
Tennessee.
d.Counterparts.  This Agreement and any amendments hereto may be executed in
multiple counterparts by the parties.  Each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING: THIS SETTLEMENT AND GENERAL RELEASE INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
Executed this _________ day of__________, 20___.
__________________________________________
Executive
 





